THE THIRTEENTH COURT OF APPEALS

                                      13-12-00596-CV


                                   HERALDO ESCOBAR
                                          v.
                                     TONY GARCIA


                                     On Appeal from the
                     County Court at Law No. 5 of Hidalgo County, Texas
                              Trial Cause No. CL-10-0697-E


                                        JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be vacated and dismissed for

want of jurisdiction. The Court orders the judgment of the trial court VACATED and

DISMISSED FOR WANT OF JURISDICTION.                 Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

May 15, 2014